260 S.W.3d 439 (2008)
Kurt Allen PFLEGER, Appellant,
v.
DIRECTOR OF REVENUE, State of Missouri, Respondent.
No. ED 90532.
Missouri Court of Appeals, Eastern District, Division Three.
August 19, 2008.
*440 Susan K. Roach, Clayton, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Nicole L. Loethen, Jefferson City, MO, for respondent.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Kurt Allen Pfleger ("Pfleger") appeals the judgment of the trial court in favor of the Director of Revenue, State of Missouri ("DOR") on Pfleger's petition for review of the revocation of his driver's license pursuant to section 577.041 RSMo (Cum.Supp. 2005). Pfleger claims the court erred in concluding he refused to submit to a chemical breath test.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).